          Case 1:21-mj-00218-ZMF Document 6 Filed 02/20/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         :
                                                  :
        v.                                        : MAGISTRATE NO. 21-MJ-218 (ZMF)
                                                  :
 WILLIAM CHRESTMAN,                               :
                                                  :
                                                  :
                  Defendant.                      :

                            MOTION FOR TRANSPORT ORDER

       The United States of America, by and through the undersigned Assistant United States

Attorney, respectfully requests that this Court enter an Order directing the United States Marshals

Service to transport defendant William Chrestman from the District of Kansas to the District of

Columbia for further proceedings on the Complaint filed against him, charging the defendant

with Conspiracy (18 U.S.C. § 371); Civil Disorder (18 U.S.C. § 231(a)(3)); Obstruction of an

Official Proceeding (18 U.S.C. § 1512(c)(2)); Threatening to Assault a Federal Law Enforcement

Officer (18 U.S.C. § 115(a)(1)(B)); Knowingly Entering or Remaining an any Restricted Building

or Grounds without Lawful Authority and with a Dangerous Weapon (18 U.S.C. §§ 1752(a)(1)

and (2); 18 U.S.C. § 1752(b)(1)(A)); and Disorderly Conduct on Capitol Grounds (40 U.S.C.

§§ 5104(e)(2)(D) and (G)). In support of its motion, the United States states as follows:

        1. On February 11, 2021, the defendant William Chrestman was arrested in his home

             state of Kansas on an arrest warrant issued out of the United States District Court for

             the District of Columbia by Magistrate Judge Zia M. Faruqui in connection with a

             Criminal Complaint charging the defendant with the crimes outlined above.

        2. Defendant made his initial appearance on February 12, 2021 in front of a Magistrate


                                                  1
        Case 1:21-mj-00218-ZMF Document 6 Filed 02/20/21 Page 2 of 3




           Judge in the District of Kansas. At his initial appearance, the government made a

           motion to detain the defendant without bond pending trial pursuant to 18 U.S.C. §

           3142(f)(1)(E), and the defendant was held on a three-day hold pending his detention

           hearing.

       3. At the detention hearing on February 17, 2021, the United States renewed its motion

           to detain the defendant without bond pending trial. The defendant is subject to

           detention pursuant to 18 U.S.C. §§ 3142(f)(1)(E), 3142(f)(2)(A), and 3142(f)(2)(B).

       4. The presiding Magistrate Judge denied the government’s detention motion and

           issued an order releasing Defendant with certain conditions on Friday, February 19,

           2021.

       5. Also on February 19, 2021 the United States immediately moved to stay the

           defendant’s release pending its appeal. The Magistrate Judge has not yet ruled on

           this motion.

       6. The defendant remains detained until likely Monday, February 22 so that he can be

           affixed with a GPS monitoring device and meet other conditions.

       7. In order to have counsel appointed to represent the defendant in the District of

           Columbia, to resolve the pending motion to review the release determination made

           by the Magistrate Judge in the District of Kansas, and to conduct further proceedings

           in this matter, the defendant, who remains temporarily detained, needs to be

           transported to the District of Columbia by the United States Marshals Service.

       Accordingly, the United States moves this Court to issue an Order directing the United

States Marshals Service to transport defendant William Chrestman forthwith to the District of

Columbia for further proceedings.


                                               2
Case 1:21-mj-00218-ZMF Document 6 Filed 02/20/21 Page 3 of 3




                                 Respectfully submitted,

                                 MICHAEL R. SHERWIN
                                 Acting United States Attorney
                                 NY Bar No. 4444188

                           By:   /s/Christopher A. Berridge_______
                                 Christopher A. Berridge
                                 Assistant United States Attorney
                                 GA Bar No. 829103
                                 555 4th Street, N.W.
                                 Washington, DC 20530
                                 Desk: (202) 252-6685
                                 Mobile: (202) 740-1738
                                 Christopher.Berridge@usdoj.gov




                             3
